DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                  CERTIFIED PRIORITY RESTORATION
                      a/a/o CHERYL COAKLEY,
                              Appellant,

                                        v.

      UNIVERSAL INSURANCE COMPANY OF NORTH AMERICA,
                         Appellee.

                                 No. 4D21-374

                               [August 18, 2021]

  Appeal from the County Court for the Fifteenth Judicial Circuit, Palm
Beach County; Edward A. Garrison, Judge; L.T. Case Nos.
502019CC003953XXXXMB and 502020AP000026CAXXMB.

   Gray R. Proctor of Kramer, Greene, Zuckerman, Green & Buchsbaum,
P.A., Hollywood, for appellant.

  Thomas A. Valdez and Vilma Martinez of Quintairos, Prieto, Wood &
Boyer, P.A., Tampa, for appellee.

KUNTZ, J.

   Certified Priority Restoration (CPR), an assignee of the insured, Cheryl
Coakley, appeals the county court’s order granting final summary
judgment to the insurer, Universal Insurance Company of North America.

                                 Background

   Coakley’s property was damaged by water on November 14, 2018.1
Coakley hired CPR to repair the property and assigned the right to recover
insurance benefits under her homeowner’s insurance policy to CPR. After


1 CPR sued the same insurer in a separate action for alleged water damage to
Coakley’s residence sustained on November 5, 2018. We address the appeal of
that lawsuit in our opinion released today in Certified Property Restoration a/a/o
Coakley v. Universal Insurance Company of North America, Case. No. 4D21-245
(Fla. 4th Aug. 18, 2021).
repairing Coakley’s property, CPR emailed the insurer a copy of the
assignment of benefits and an invoice for $8,710.84.

   The insurer responded that it did not receive a request “for prior
authorization to exceed $3,000.00 or 1% of the policy Coverage A limits for
reasonable emergency measures as provided for in your policy.” It cited
the following provisions from the insurance policy’s “Special Provisions –
Florida” endorsement:

      a. We will pay up to the greater of $3,000 or 1% of your
      Coverage A limit of liability for the reasonable costs incurred
      by you for necessary measures taken solely to protect covered
      property from further damage, when the damage or loss is
      caused by a Peril Insured Against.

      b. We will not pay more than the amount of a. above, unless
      we provide you approval within 48 hours of your request to us
      to exceed the limit in a. above. In such circumstance, we will
      pay only up to the additional amount for the measures we
      authorize.

      If we fail to respond to you within 48 hours of your request to
      us and the damage or loss is caused by a Peril Insured
      Against, you may exceed the amount in a. above only up to
      the cost incurred by you for the reasonable emergency
      measures necessary to protect the covered property from
      further damage.

Based on that endorsement, the insurer issued a $3,000 check to CPR.
The front of the check contained the following remarks: “Dwelling, LO, MH
COV A EMS Limit.” CPR deposited the check.

   After CPR did not receive full payment of its invoice, it filed a complaint
against the insurer alleging breach of contract. The insurer answered the
complaint and asserted several affirmative defenses, two of which are
relevant. First, the insurer alleged that a valid accord and satisfaction
under section 673.3111, Florida Statutes (2017), discharged CPR’s claim.
Second, the insurer alleged that CPR “failed to make a proper request to
exceed the limits” as set forth in the “Special Provisions – Florida”
endorsement.

    The insurer moved for summary judgment based on these two
affirmative defenses. The court held a hearing and granted the insurer’s
motion.

                                      2
                                  Analysis

    In its initial brief, CPR states that the “court granted summary
judgment solely on the issue of accord and satisfaction.” But the court’s
order is silent about the basis of the ruling, and at the transcript page
cited by CPR, the court did not limit the ruling to one affirmative defense.

    In contrast, the insurer based its motion for summary judgment on two
affirmative defenses. CPR also filed a motion for rehearing directed to the
summary judgment order. In that motion, CPR stated that when it granted
the summary judgment motion, the court “ruled: 1) That Plaintiff failed to
make a request to exceed the available limits of coverage for reasonable
emergency measures under the subject policy of insurance, and 2)
Plaintiffs claims are barred by Section 673.3111, Florida Statutes (accord
and satisfaction by instrument).”

    But even if the court only relied on one of the two defenses as the basis
of its ruling, the record permits us to address both. Dade Cnty. Sch. Bd.
v. Radio Station WQBA, 731 So. 2d 638, 644 (Fla. 1999) (“[I]f a trial court
reaches the right result, but for the wrong reasons, it will be upheld if there
is any basis which would support judgment in the record.”).

                       i.   Accord and Satisfaction

   We first address the defense of accord and satisfaction. Generally, “[a]n
accord and satisfaction results as a matter of law ‘when the creditor
accepts payment tendered on the expressed condition that its receipt is
deemed to be a complete satisfaction’” of the debt. United Auto. Ins. Co. v.
Palm Chiropractic Ctr., Inc., 51 So. 3d 506, 509 (Fla. 4th DCA 2010)
(quoting St. Mary’s Hosp., Inc. v. Schocoff, 725 So. 2d 454, 456 (Fla. 4th
DCA 1999)).

   Section 673.3111 provides a statutory claim for accord and satisfaction
by use of an instrument:

      (1) If a person against whom a claim is asserted proves that
      that person in good faith tendered an instrument to the
      claimant as full satisfaction of the claim, that the amount of
      the claim was unliquidated or subject to a bona fide dispute,
      and that the claimant obtained payment of the instrument,
      the following subsections apply.



                                      3
      (2) [T]he claim is discharged if the person against whom the
      claim is asserted proves that the instrument or an
      accompanying       written    communication     contained  a
      conspicuous statement to the effect that the instrument was
      tendered as full satisfaction of the claim.

§ 673.3111(1)-(2), Fla. Stat. (2017) (emphasis added).

   The issue here is whether the insurer’s $3,000 check contained a
conspicuous statement that it was tendered as full satisfaction of CPR’s
claim. To be conspicuous, the term must be displayed so “a reasonable
person against which it is to operate ought to have noticed it.” §
671.201(10), Fla. Stat. (2017). Conspicuous terms include:

      (a) A heading in capitals equal to or greater in size than the
      surrounding text, or in contrasting type, font, or color to the
      surrounding text of the same or lesser size; and

      (b) Language in the body of a record or display in larger type
      than the surrounding text or set off from surrounding text of
      the same size by symbols or other marks that call attention to
      the language.

§ 671.201(10)(a)-(b).

   Here, the insurer agrees that the check did not include terms used as
examples of conspicuous terms in section 671.201(10)(a)-(b). In fact, the
insurer agrees that the check did not have language that would entitle it
to an accord and satisfaction as a matter of law, such as “payment in full.”
See, e.g., Palm Chiropractic Ctr., Inc., 51 So. 3d at 509.

   Instead, the insurer relies on St. Mary’s Hospital, Inc. v. Schocoff, 725
So. 2d 454, 456 (Fla. 4th DCA 1999) to support its position. In Schocoff,
the plaintiff appealed a summary judgment for the insurer based on accord
and satisfaction because the plaintiff received and deposited the insurer’s
check. 725 So. 2d at 455. Correspondence sent with the check stated,
“no further benefits will be payable,” and “the maximum for this type of
service has been reached.” Id. (emphasis removed). There, we explained
that such language “makes explicit, without question, the insurer’s
position [that] there are no further benefits due under the policy and it
does not intend to make any further payments.” Id. at 456.

   Schocoff does not support the insurer’s position.       Here, the
correspondence stated that the insurer did not “receive or approve a

                                     4
request” required by the policy. But it did not state that “no further
benefits will be payable.” Nor did the correspondence include a statement
that $3,000 was the maximum amount payable.

    Moreover, in Schocoff, we concluded that the language merely stated
the insurer’s position. We held that “nothing in that language standing
alone . . . reasonably implies, much less expresses, that [the plaintiff], by
its acceptance of the check, would be deemed to have agreed with the
insurer’s position.” Id. As such, we reversed, concluding that summary
judgment was not appropriate. Id.

   As in Schocoff, the facts do not allow for the entry of summary judgment
on the accord and satisfaction affirmative defense. 2

    ii. The Insurer Paid the Maximum Amount Due Under the Policy

   The insurer also moved for summary judgment based on its defense
that it paid the maximum amount due under the policy. The policy, with
the “Special Provisions – Florida” endorsement, required the insurer to pay
CPR up to “the greater of $3,000 or 1%” of Coakley’s liability limit for costs
incurred taken “solely to protect property from further damage.” But that
limit could be increased in two circumstances. First, if the insurer
approved a request to exceed the limit, the limit increased to the approved
amount. Second, if the insurer failed to respond to a request to exceed the
limit within 48 hours of the request, the amount increased “up to the cost
incurred by [the insured] for the reasonable emergency measures
necessary to protect the covered property from further damage.” So if CPR
did not ask to exceed the limit, then summary judgment was proper.

   CPR’s corporate representative testified that he knew the policy limit
but did not know whether CPR requested authorization to exceed it.
Instead, he relied on a provision in the assignment of benefits Coakley
signed. Although the legibility of the document sent to the insurer is
disputed, the assignment of benefits included a request to exceed the




2The parties discuss an opinion written by Chief Judge Mirman for an appellate
panel of the Nineteenth Judicial Circuit. See Toquon Servs. v. Universal Ins. Co.
of N. Am., No. 18-AP-19, 2019 WL 12758075 (Fla. Cir. Ct. Sept. 24, 2019). We
approve the Nineteenth Circuit’s opinion in that case.


                                       5
coverage limit. 3 But the corporate representative also testified that the
assignment of benefits was sent to the insurer with the invoice for the
completed work. So, if the provision in the assignment form operated as
a request, CPR submitted the request after it exceeded the policy limit.

   In sum, CPR failed to request the insurer allow it to exceed the $3,000
limit before submitting the invoice for the completed work. And the insurer
paid $3,000 to CPR. Therefore, the circuit court correctly granted
summary judgment to the insurer.

                                   Conclusion

    The insurer sought and obtained summary judgment on two affirmative
defenses. It was not entitled to judgment on the accord and satisfaction
defense. But the record shows that it was entitled to judgment based on
its defense that it paid the maximum due under the policy. Based on the
second affirmative defense, the court properly entered judgment for the
insurer.

     Affirmed.

DAMOORGIAN and ARTAU, JJ., concur.

                               *         *         *

     Not final until disposition of timely filed motion for rehearing.




3   The record includes a legible version, and paragraph 5 of the document states:

         Request to Exceed Cap. Client understands that Client’s insurance
         policy may contain an arbitrary cap on services which requires
         additional approval. Should such a cap be contained in Client’s
         policy, this term hereby operates as a direct request to Client’s
         insurance company for approval to exceed such cap upon
         submission of this document.


                                         6